FILED
                             NOT FOR PUBLICATION                             AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD FAYE PARKS,                               No. 12-17520

               Plaintiff - Appellant,            D.C. No. 3:12-cv-08149-GMS-
                                                 DKD
  v.

ALPHERA FINANCIAL SERVICES; et                   MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Edward Faye Parks, an Arizona state prisoner, appeals pro se from the

district court’s order denying his request to proceed in forma pauperis in his action

alleging that defendants violated his rights in connection with the purchase,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
repossession, and sale of a vehicle. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s interpretation and application of 28 U.S.C.

§ 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an

abuse of discretion its denial of leave to proceed in forma pauperis, O’Loughlin v.

Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Parks’s request to

proceed in forma pauperis because at least three of Parks’s prior § 1983 actions

were dismissed on the basis that they were frivolous or failed to state a claim, and

Parks did not provide sufficient allegations to show that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint. 28 U.S.C.

§ 1915(g); see also Andrews, 493 F.3d at 1055 (an exception to the three-strikes

rule exists only where “the complaint makes a plausible allegation that the prisoner

faced ‘imminent danger of serious physical injury’ at the time of filing”).

      Parks’s contentions that the district court violated his due process rights by

failing to order service on defendants in a timely manner is unpersuasive.

      AFFIRMED.




                                          2                                    12-17520